Appeal from an order of the Supreme Court at Special Term (Pennock, J.), entered July 25, 1983 in Rensselaer County, which denied petitioner’s applica*470tion for the appointment of a guardian ad litem and assignment of counsel to represent him in a civil lawsuit brought against him while incarcerated in the Rensselaer County Jail.
In view of the fact that the underlying civil lawsuit against petitioner has been discontinued, this appeal from Special Term’s order denying petitioner’s request that he be furnished a guardian and counsel to defend that action has been rendered moot.
Appeal dismissed as moot, without costs. Mahoney, P. J., Casey, Weiss and Levine, JJ., concur.